Opinion issued September 2,
2010
 
 
 
 
 
 
 











 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00666-CR
____________
 
IN RE DONNY JOEL HARVEY, Relator
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator Donny Joel Harvey filed a petition for a writ of mandamus requesting
that this Court order the trial court to delete an allegedly illegal cumulation
order in his 1983 conviction for escape.[1]
 
We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Justices
Keyes, Hanks, and Higley.
 
Do not publish.  Tex. R. App. P. 47.2(b).




1        The
respondent in this case is the Honorable Ben Hardin of the 23rd District Court
of Brazoria County, Texas.  Relator was
found guilty of the offense of escape in State
v. Donny Joel Harvey, No. 14,130 in the 23rd District Court of Brazoria
County.